DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.
Response to Arguments
Applicant’s arguments, filed 05/03/2021, with respect to the rejection(s) of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wolski et al. (US 2006/0157152), teaching a handle with a button disposed thereon with independent functionality as evidenced in the rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3, 5-13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Claim 1 along with the rest of the set contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s specification is silent as to how the Applicant’s present frozen confectionary dispenser and particulate material dispenser operate. Applicants disclosure amounts to simply stating that a handle actuates said dispensers, and generally references pieces of prior art as proof that these machines exists. It is unclear how these existing machines with the Applicants handle would operate together as the Applicant has provided no recitation only that those machines “actuate[s] both the ice cream and the particulate material in a non-independent manner; improvements in this area would therefore be highly desirable.” Questions arise such as when the handle actuates what exactly is happening within the dispensers so that they initiate? Is a manual valve opening? An electric switch triggering a motor? Pages 3 and 4 begin to discuss only the Particulate dispenser but does so vaguely using the same language as found in the claims without expanding upon it. For example, one could claim coffee machine that produces cappuccino by actuating a handle. Clearly there is no enablement issue since adding steamed milk to concentrated brewed coffee is well known. However, without the specification reciting how the coffee 
Claims 3, 5-13 are rejected for their incorporation of the above through their dependency of claim 1. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerber (US Patent No. 7,665,398), and further in view of Wolski et al. (US 2006/0157152).
Re: Claim 1, Gerber discloses the claimed invention including apparatus for dispensing frozen confectionery (11, 18) comprising particulate material (Fig. 20), the apparatus comprising a frozen confectionery dispenser (11), a particulate material dispenser (18), and a handle means (16); wherein the handle means is adapted to provide a first actuation action for activation of the frozen confectionery dispenser (Col. 9, lines 5-7, handle manually pulls plunger up allowing frozen confection to flow into 103 as evidenced with the automatic operation described in embodiment 24-36, col. 17, lines 49-53, plunger pulled up allowing flow) and a second actuation action (82, 76) for activation of the particulate material dispenser, wherein the first and second actuation 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a button disposed on the handle for independent actuation as taught by Wolski, since Wolski states in paragraph 25 that such a modification allows the user to independently control the flow rates of the separate products to the users liking all done using only one hand, further it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Re: Claim 3, Gerber discloses the claimed invention including the first actuation action comprises translation of the handle means from an upper to a lower position (Col. 9, lines 5-7, pulls down).
Re: Claim 4, Gerber discloses the claimed invention including 
Re: Claim 5, Gerber discloses the claimed invention including the handle means comprises a region which is grippable by a single human hand so that the single human hand is capable of carrying out both the first and second actuations actions independently of each other (Fig. 20, a single hand may press a button on panel 76 and pull handle).
Re: Claim 6, Gerber discloses the claimed invention including the first and or the second actuation action is gradual, wherein the greater the extent of the first and or the second actuation action is carried out the greater the rate of dispensing of frozen confectionery material and/or particulate material (Col. 9, lines 28-55, the more the button is pressed on the panel the more particulate, the further the handle is pulled down the more frozen confection).
Re: Claim 7, Gerber discloses the claimed invention including the particulate material dispenser comprises a chamber (94M, 97) having an open exit, wherein the chamber is adapted to be rotatable in use such that the open exit (94b) follows a pathway having both an upper region (94H, 97A) and a lower region (94L, 97B) (Fig. 2B, 9), and arranged to pass through the lower region at a non-zero speed a plurality of times during a single serving (Col. 7, lines 44-56, rotates at a non zero speed); the open exit being sized to allow a portion of stored particulate material to fall out of the chamber via the open exit under gravity each time the open exit passes through the lower region of the pathway (Col. 9, lines 27-28, falls out into cone or dish).
Re: Claim 8, Gerber discloses the claimed invention including the rotation of the chamber is provided by a motor (79) (Fig. 2B, Col. 9, lines 23-25, motor).
Re: Claim 9, Gerber discloses the claimed invention including the switch or button actuates the motor (Col. 9, lines 23-26, switch activates motor).
Re: Claim 10, Gerber discloses the claimed invention including the second actuation action comprises pressing a switch or a button (Col. 9, lines 23-26, switch activates device) except for expressly stating that the switch or button allows variation in the speed of rotation of the chamber in use. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to allow adjustable rotation speed, since it has been held that adjustability, where needed, is not a patentable advance, and involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).
Re: Claim 11, Gerber discloses the claimed invention including is adapted to fix the speed of rotation at a substantially constant value whilst the open exit passes through the lower region (Col. 7, lines 60-64, has at least one set rate).
Re: Claim 12, Gerber discloses the claimed invention except for the relative size. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to allow the device to fit inside a cuboid container having a volume of no greater than 0.2m3, since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Re: Claim 13, Gerber discloses the claimed invention except for the relative size. However, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date to allow the device to fit inside a cuboid container having a volume of no greater than 0.1m3, since it has been held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754